Citation Nr: 1312021	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  12-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a subtotal gastrectomy for peptic ulcer disease.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for ulcerative colitis and Crohn's disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran, who is the appellant, served on active duty August 1948 to March 1949.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND


The record shows that in May 1975 there is reference to treatment in February 1957, consisting of a gastric resection because of a bleeding ulcer.  On VA examination in July 1975, the Veteran stated that in 1954 he had operation for a stomach ulcer at St Mary's Hospital in Saginaw, Michigan.  

The Veteran has also identified records of the Social Security Administration that are pertinent to the claims, which have not yet been obtained. 

Under the duty to assist VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim, including an individual attempting to reopen finally decided claims. 38 C.F.R. § 3.159(c).




Accordingly, the case is REMANDED for the following:   

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records, pertaining to treatment of peptic ulcer disease in 1954 or 1957 from St. Mary's Hospital in Saginaw, Michigan. 

2.  Request records from the Social Security Administration. 

If the records do not exist or further attempts to obtain the records would be futile, make a formal determination of unavailability and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3.  Obtain VA records before January 1979 and since September 2001.  

If the records do not exist or further attempts to obtain the records would be futile, make a formal determination of unavailability and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

4.  After the above development, adjudicate the claims.  If the claims are denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



